DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-3 and 8 are pending, Claims 4-7 and 9 have been cancelled, Claims 1 and 8 are amended, claims 2-3 are original.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 “said loop being straight extending along said shaft” is indefinite because it is unclear how a loop can be “straight”. According to applicant’s disclosure including the drawings, the loop is curved with a connection to a shaft, the shaft being straight. However it is unclear how the loop itself is considered to be straight when it is curved. The plain meaning of “straight” may mean “free from curves, bends, angles, or irregularities (merriam-webster), however Applicant’s loop is curved and bent. This claim limitation has been examined as best understood to indicate the loop is extending “straight up and down along the shaft” as in an axis of the loop being straight, or moving in a single direction, or otherwise that the loop is formed such that the wire itself is curved, but the loop is additionally enclosed by a straight portion of the shaft (as shown in the FIGs). Both interpretations are used.

Claims 1 and 8 “first angle of less than 90 degrees with said shaft at said top end, said wire forming a second angle of less than 90 degrees with said shaft at said bottom end.” At the uppermost and bottommost ends of the wire, the wire forms an obtuse angle with respect to the shaft. Therefore this limitation is unclear. The claim has been examined as best understood to indicate a first and second angle created by the wire with respect to the shaft must be less than 90 degrees in the region of the top end and the bottom end.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20190069531 A1) to Ashmore, or in the alternative under 35 U.S.C. 103 in view of (US 20190069531 A1) to Ashmore in view of (JP 2006223288 A) to Ikeda.
In regards to claim 1, Ashmore anticipates a fish hook assembly comprising: a hook (Ashmore; see FIGs 11-15) having a shaft (Ashmore; 306) and a hook portion (Ashmore; 308, 310), said hook portion being planar (Ashmore; see FIG 14) and extending from a bottom of said shaft (Ashmore; see FIG 11); a ring (Ashmore; 302) positioned at a distal end of said shaft relative to said hook portion (Ashmore; see FIG 14, where ring 302 is distal from the hook portion 310, 308); and a wire (Ashmore; wire of 304, [0047] wire) having a top end coupled to said shaft adjacent to a distal end of said shaft relative to said hook portion (Ashmore; see FIG 11 or FIG 15 where 304 is adjacent to the distal end, and to 302), said wire having a bottom end coupled to said shaft between said top end and said hook portion (Ashmore; the bottom end connected between the top end of 304 and the hook portion) wherein said wire forms a loop with said shaft (Ashmore; see FIG 11, 304 is a loop), said loop having a top end positioned adjacent to said ring (Ashmore; the top end of 304 being adjacent to 302 in FIG 11, FIG 15), said loop being straight extending along said shaft (Ashmore; as best understood, the loop extends in a straight direction up and down the shaft), said wire forming a first angle of less than 90 degrees with said shaft at said top end, said wire forming a second angle of less than 90 degrees with said shaft at said bottom end (Ashmore; as best understood, the uppermost end of the wire of 304 and the lowermost end of wire 304 creates acute angles with respect to the shaft, see FIG 11).

    PNG
    media_image1.png
    552
    385
    media_image1.png
    Greyscale

Ashmore teaches where said loop being straight extending along said shaft, however if not, Ikeda teaches where said loop being straight extending along said shaft (Ikeda; see loop 30 in FIG 55 which has a straight portion created by the shaft according to the second interpretation, see 112b rejections above).

    PNG
    media_image2.png
    404
    514
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashmore such that the wire is formed to make a loop with the shaft in such a way that the shaft provides for a portion of the loop which is straight as taught by Ikdea. The motivation for doing so would be to reduce the amount of materials required in making a loop on a fish hook since a full circle need not be made in order to achieve the loop design used for these types of fish hooks.

In regards to claim 2, Ashmore or Ashmore as modified by Ikeda teach the assembly of claim 1, further comprising said hook portion being coplanar with said loop (Ashmore; see FIG 12, where hook portion 308, 310 is coplanar with the loop 304).  

In regards to claim 3, Ashmore or Ashmore as modified by Ikeda teach the assembly of claim 2, further comprising said hook portion being shaped to extend from said shaft in a first direction (Ashmore; see FIG 12, where the hook portion 310, 308 extends to the left of the FIG), said loop extending from said shaft in a second direction opposite said first direction (Ashmore; see FIG 12 where the loop 304 extends from the shaft in an opposing direction to the right of the FIG). 

In regards to claim 8, Ashmore anticipates a fish hook assembly comprising: a hook (Ashmore; see FIGs 11-15) having a shaft (Ashmore; 306) and a hook portion (Ashmore; 308, 310), said hook portion being planar (Ashmore; see FIG 14) and extending from a bottom of said shaft (Ashmore; see FIG 11); a ring (Ashmore; 302) positioned at a distal end of said shaft relative to said hook portion (Ashmore; see FIG 14, where ring 302 is distal from the hook portion 310, 308); and a wire (Ashmore; wire of 304, [0047] wire) having a top end coupled to said shaft adjacent to a distal end of said shaft relative to said hook portion (Ashmore; see FIG 11 or FIG 15 where 304 is adjacent to the distal end, and to 302), said wire having a bottom end coupled to said shaft between said top end and said hook portion (Ashmore; the bottom end connected between the top end of 304 and the hook portion)  wherein said wire forms a loop with said shaft (Ashmore; see FIG 11, 304 is a loop), said loop having a top end positioned adjacent to said ring (Ashmore; the top end of 304 being adjacent to 302 in FIG 11, FIG 15), said hook portion being coplanar with said loop (Ashmore; see FIG 12, where hook portion 308, 310 is coplanar with the loop 304), said hook portion being shaped to extend from said shaft in a first direction (Ashmore; see FIG 12, where the hook portion 310, 308 extends to the left of the FIG), said loop extending from said shaft in a second direction opposite said first direction (Ashmore; see FIG 12 where the loop 304 extends from the shaft in an opposing direction to the right of the FIG), said loop being straight extending along said shaft (Ashmore; as best understood, the loop extends in a straight direction up and down the shaft), said wire forming a first angle of less than 90 degrees with said shaft at said top end, said wire forming a second angle of less than 90 degrees with said shaft at said bottom end (Ashmore; as best understood, the uppermost end of the wire of 304 and the lowermost end of wire 304 creates acute angles with respect to the shaft, see FIG 11).

    PNG
    media_image1.png
    552
    385
    media_image1.png
    Greyscale

Ashmore teaches where said loop being straight extending along said shaft, however if not, Ikeda teaches where said loop being straight extending along said shaft (Ikeda; see loop 30 in FIG 55 which has a straight portion created by the shaft according to the second interpretation, see 112b rejections above).

    PNG
    media_image2.png
    404
    514
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ashmore such that the wire is formed to make a loop with the shaft in such a way that the shaft provides for a portion of the loop which is straight as taught by Ikdea. The motivation for doing so would be to reduce the amount of materials required in making a loop on a fish hook since a full circle need not be made in order to achieve the loop design used for these types of fish hooks.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Ashmore teaches a completely circular self enclosed loop such that there is no wire forming a loop with the shaft. The loop being circular cannot provide for the straightness along the shaft. The circular shape also would equate to only to obtuse angles at opposite ends of the connection between the loop and the shaft.”
Examiner respectfully disagrees. As best understood from applicant’s disclosure and according to the 112b rejection above, the loop of Ashmore extends in a straight direction, and in the second interpretation, Ikeda teaches this limitation. Additionally the claim states that “said wire forms a loop with said shaft”, which is a broad statement and can be interpreted to mean that the shaft now has a loop which is formed with the wire, and therefore the loop is with the shaft. Ashmore still teaches this limitation. Additionally, Ashmore’s loop creates both obtuse and acute angles similarly to applicant’s device and, as best understood and described in the 112b rejection above, the loop at the bottommost and topmost ends of Ashmore create acute angles with respect to the shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647